Citation Nr: 1327896	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  09-47 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to an increased rating for a lumbar spine disability, rated as 30 percent disabling prior to January 20, 2009, and as 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to August 2000.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the 20 and 30 percent evaluations assigned for disabilities involving the cervical and lumbar spine, respectively.  

The RO in Louisville, Kentucky, increased the rating assigned for the lumbar spine disability to 40 percent effective January 20, 2009.  See March 2009 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The RO in Oakland, California, currently is the agency of original jurisdiction.  

The Board remanded the claims in January 2013 for additional development.  They have been returned for appellate review.  The Board also remanded a claim for service connection for a bilateral knee disability, which was subsequently established in a May 2013 rating decision and, therefore, is no longer before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not been manifested by forward flexion limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; or intervertebral disc syndrome (IDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

2.  Prior to January 20, 2009, the Veteran lumbar spine disability was not manifested by forward flexion limited to 30 degrees or less or IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

3.  The Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, as of January 20, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2012).  

2.  The criteria for a rating in excess of 30 percent for a lumbar spine disability have not been met prior to January 20, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2012).  

3.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met as of January 20, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided complete notice in May 2008, prior to the initial adjudication of the claims.  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran that is pertinent to the claims has been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran also was afforded appropriate VA examinations in May 2008, January 2009 and January 2013.  

The record in total also reflects substantial compliance with the Board's January 2013 remand instructions, as additional VA records pertinent to the claims were obtained and the Veteran was afforded contemporaneous VA examinations in January 2013.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that the VA Medical Center in Louisville, Kentucky, indicated that the Veteran had not received any treatment prior to January 11, 2008.  

Accordingly, the Board will address the merits of the claims. 

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the lumbar spine (other than IDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent); unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Service connection for the Veteran's lumbar spine disability was granted in a September 2000 rating decision with a 30 percent evaluation effective August 17, 2000.  Service connection for the Veteran's cervical spine disability was granted in a May 2001 rating decision with a 20 percent evaluation effective August 17, 2000.  

The lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In a March 2009 rating decision, the rating assigned for the lumbar spine disability was increased to 40 percent effective January 20, 2009.  The cervical spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Veteran contends that he is entitled to an increased rating for his lumbar spine disability because he has pain, has lost much of his mobility and flexibility, and requires daily medication for the pain.  He asserts that he has not been able to do many chores, like mowing the lawn, taking out the trash, and carrying groceries, and that it has burdened his family.  The Veteran contends that he is entitled to an increased rating for his cervical spine disability because he requires daily medication, has lost time from work, and that he is ineffective in performing daily routine activities such as reading, watching TV and brushing his teeth.  He indicates that the constant pain and the severity of his pain are constant problems and that his office environment causes excruciating neck pain due to all the reading, composing of documents, and administrative tasks.  See January 2009 VA Form 21-4138.  

In a July 2009 VA Form 21-4138, the Veteran highlighted that his neck condition has debilitated his life due to daily, extreme "teeth grinding drive me crazy" type of pain.  He asserts his neck pain is a major factor in precluding his work from being done as he can only read for a few minutes before it sets in and results in a headache and blurred vision.  In his December 2009 VA Form 9, the Veteran reported that he can no longer pick up a trash bag and put it into a trash can, read more than a page or two (which is needed at his work), walk more than a block without assistance, or stand more than a few minutes, before severe pain sets in in his lower back.  He also indicates that his wife has been performing all home duties.  The Veteran acknowledges that his back and neck range of motion may be more than what is needed for an increased rating, but he requests consideration of the fact that he was medicated when he performed range of motion testing and that he had considerable pain through range of motion testing.  The Veteran also reported that he has had to use over 140 hours of sick leave because of neck pain that turns into a headache and that his supervisor has made accommodations for him, such as letting him lean back on his chair, lie on the floor, and even lie down on a couch.  

The Veteran's employer, C.R.T., reported that from July 2008 through October 2009, the Veteran was employed in an essentially sedentary job that in large part consists in working at a computer.  C.R.T. had close contact with the Veteran every day and indicated that when he first joined the office, the Veteran made clear the limitations he had as a result of his neck and back disabilities and the effects the medications he took for those disabilities had on him.  C.R.T. reported that as a result of the Veteran's severe back and neck pain, every effort was made to provide the Veteran with ergonomic devices, primarily an ergonomic chair that would support his back and neck and alleviate the pain as much as possible.  Unfortunately, after trying several chairs, none were found to be 100 percent effective.  C.R.T. also reported that the Veteran often chose to endure pain so that he could better concentrate on his work as his medications made him lethargic or inattentive.  The Veteran made full use of his authorized sick and annual leave and any compensatory time he may have had.  It was C.R.T.'s knowledge that the Veteran used up to 60 hours of sick leave and as much as 80 hours of compensatory time when he could no longer endure the pain or concentrate on his work.  

The Board acknowledges the Veteran has reported headaches associated with his cervical spine disability.  It notes at this juncture that the Veteran is in receipt of a 50 percent rating for migraine headaches, which has been in effect since August 17, 2000, the same date as his cervical spine disability.  Given the separate rating for this neurological impairment, any objective complaints related to headache as related to the Veteran's cervical spine disability will not be discussed.  

VA treatment records reveal that the Veteran was seen at the Louisville VAMC in February 2008 to establish care.  He reported pain at a level seven out of ten in his back and neck that was chronic and occurred daily.  Examination revealed decreased range of motion in the neck and back secondary to pain.  The Veteran was grossly intact neurologically.  The assessment was lumbago and degenerative joint disease of the lumbar spine.  See primary care consult note.  That same month, the Veteran was seen with complaint of pain in his neck and left leg at a level eight out of 10.  No specific findings were made.  See February 2008 primary care nursing outpatient note.  

A March 2008 primary care telephone encounter note reveals that a February 2008 magnetic resonance imaging (MRI) of the Veteran's lumbar spine revealed an old compression deformity involving L1 with 25 to 50 percent loss of anterior height; tiny right paracentral posterior annular tear at L1-L2; no evidence of neural foramen narrowing or spinal canal stenosis at any level; and minimal retrolisthesis of L1 with respect to T12 with mild indentation on the adjacent spinal cord and no evidence of cord compression.  The assessment was low back pain with left sided lumbar radiculopathy.  The MRI is of record.  

A March 2008 physical therapy outpatient initial evaluation consult note reveals that the Veteran's chief complaints was back and neck pain.  He chose to focus treatment on his neck pain.  There was objective evidence of flattened c-curve, poor soft tissue mobility of the entire trunk, and hyperextended posture.  The Veteran reported neck pain at a level five out of 10 and back pain "normally between" three to six.  He noted shooting pain into the left buttock and lateral left lower extremity to the knee.  The assessment was long history of back and neck pain and documented lumbar spine pathology.  The degree of cervical spine pathology was unknown.  A definite overlay of dysfunction and poor spine protection habits were noted to likely contribute to chronic strain.  

The Veteran was seen again in March 2008 with chief complaint of chronic neck pain that was worse than usual.  He also reported numbness in both hands.  The Veteran indicated that he usually got better with pain medications, muscle relaxants and rest.  His primary care provider could not see him.  Physical examination revealed that the Veteran's neck was supple with decreased range of motion.  Pulses were present in the extremities and muscle bulk and tone were normal.  The Veteran was treated with medication and told to rest and stay off work for 72 hours.  The diagnosis was neck pain.  See initial and secondary emergency department notes.  

The Veteran underwent a VA spine examination in May 2008, at which time his claims folder was reviewed.  He reported neck stiffness that caused a deep ache and sometimes developed into a headache.  The stiffness and aching in the neck were there all the time.  Frequency was daily and duration was constant.  The Veteran denied flare up as it was a constant problem.  On a scale from one to ten, the Veteran reported a level 10 as the high during the day and a level seven as the low during the day.  Alleviating factors included acupuncture, heat and ice packs, rest, pain medication and a TENS unit.  Precipitating factors included cold and wet weather, lifting, bending, pushing, picking up, and prolonged (greater than 20 minutes) sitting and standing.  The Veteran denied weight loss, fever, malaise, dizziness, visual disturbance, numbness, weakness, bladder or bowel complaints, and erectile dysfunction.  The Veteran used a cane and a back brace.  He was able to walk one city block before his back gave him trouble.  He was able to talk, transfer, and do activities of daily living such as eating, grooming, going to the bathroom, and bathing and dressing himself.  The Veteran did not run or jog but did drive and was working.  

In regards to the Veteran's lumbar pain, he described it as burning and radiating down into his thigh daily.  It could go to the left or right side and there was no rhyme or reason for one leg over the other.  Frequency was daily and duration was constant without flare up.  Pain was a level ten at its highest during the day and a level six at its lowest during the day.  Precipitating factors included bending, pushing, pulling, lifting, and standing or walking more than 30 minutes.  Alleviating factors included medicine, heat, ice and positional changes, especially when he is sitting in a chair or lying down.  The Veteran reported having to sleep in a certain position due to pain.  

Physical examination of the cervical spine revealed active spasm.  Active and passive range of motion testing revealed flexion from zero to 30 degrees with pain at 30 degrees; extension from zero to 25 degrees with pain at 25 degrees; left lateral flexion from zero to 20 degrees with pain at 20 degrees; right lateral flexion from zero to 25 degrees with pain at 25 degrees; left lateral rotation from zero to 40 degrees with pain at 40 degrees; and right lateral rotation from zero to 45 degrees with pain at 45 degrees.  The examiner noted facial grimacing and stated pain on examination.  Repetitive motion testing did not change the range of motion and it did not increase the pain level during the examination.  There was no weakness, fatigability or incoordination.  The cervical region exhibited no kyphosis, lordosis or reverse lordosis.  Muscle strength in the neck was 5/5 and equal.  There was no muscle wasting or ankylosis.  The Veteran had no limitation of vision or respiratory problems and was able to chew and breathe.  There were also no gastrointestinal symptoms due to pressure from the costal margin of the abdomen and no dyspnea, dysphagia or cervical subluxation or dislocation.  

Physical examination of the lumbar spine revealed a positive Lasegue sign.  Active and passive range of motion testing revealed flexion from zero to 70 degrees with pain at 70 degrees and extension, bilateral lateral flexion, and bilateral lateral rotation all from zero to 30 degrees with pain at 30 degrees.  The examiner noted facial grimacing and guarding and pain on the examination.  Repetitive motion testing did not change the range of motion or increase the level of pain.  There was no weakness, fatigability, or incoordination.  Muscle strength testing in the upper and lower extremities was 5/5 and equal.  Gait was normal and Romberg and Babinski tests were normal.  There was no muscle wasting of the lower extremities and no abnormal shoe wear.  

The Veteran was diagnosed with cervical strain, lumbar fracture, and degenerative joint disease of the lumbar spine.  The examiner noted that an electromyographic (EMG) study was ordered for the lower extremities.  The June 2008 record, which was incorporated into the May 2008 VA examination report, reveals that there was no electrodiagnostic evidence of a right or left L2-S1 radiculopathy, peripheral neuropathy, lumbosacral plexopathy, or myopathy.  The clinical comments indicated that the Veteran's neurological examination was consistent with lateral femoral cutaneous neuropathy (meralgia paresthetica).  

A July 2008 physical therapy consult reveals that the Veteran was referred for TENS evaluation and complained of low back pain at a level seven out of ten.  He noted he was on pain medication at the time of the evaluation.  A TENS unit was issued on that date.  A November 2008 primary care note reveals the Veteran was seen in pertinent part with complaint of back pain with radiation into the left leg.  The June 2008 EMG that was consistent with meralgia paresthetica was noted.  The Veteran also reported neck pain and numbness of the left arm.  Physical examination revealed that the Veteran's neck had no adenopathy or thyromegaly and that his station and gait were normal.  The assessment included arthralgias of the neck and back, cervical disc disease, low back pain, and meralgia paresthetica.  

The Veteran underwent another VA spine examination on January 20, 2009.  He reported that his neck pain was ten times worse than his low back pain.  The pain was constant, drove him crazy, and felt like a knife in the mid-neck area.  Even though he had a desk job, the neck was still painful.  The lumbar spine was not as bad as the neck, but it would go down his legs.  It started in his back down the back and side of his left leg, rarely going below the knee.  Treatment for both the neck and back was in the form of medication.  The Veteran denied any urinary or fecal problems, erectile dysfunction and numbness.  He did report paresthesias and leg or foot weakness, as well as fatigue, stiffness, weakness, spasms, and pain.  The pain in his neck and lumbar spine onset with activities and was described as a knife in the neck.  It was severe, constant and daily with radiation into the left leg.  The radiating pain was described as burning and shocking.  The Veteran denied flare ups of his spinal conditions but indicating that he had incapacitating episodes and had to take two days off about once a month due to pain.  There were no devices or aids and no limitation to walking.  

Physical examination of the spine revealed that posture was stooped and head position was normal.  There was symmetry in appearance but gait was antalgic due to lumbar and knee pain.  There was lumbar flattening but no gibbus, kyphosis, list, lumbar lordosis, scoliosis or reverse lordosis.  There was no ankylosis in the cervical spine but there was ankylosis noted in part of the thoracolumbar spine.  The position of the thoracolumbar spine was neutral.  Objective abnormalities of cervical and thoracic sacrospinalis in the form of left and right spasm, guarding and tenderness were noted, but they were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Detailed motor examination revealed active movement against full resistance for bilateral elbow flexion and extension, wrist flexion and extension, finger flexors and abduction, thumb opposition, hip flexion and extension, knee extension, ankle dorsiflexion and plantar flexion, and great toe extension.  Muscle tone was normal and there was no atrophy.  Detailed sensory examination revealed normal vibration, pinprick, light touch, and position sense in the upper and lower extremities.  There was no abnormal sensation.  Detailed reflex examination revealed normal bilateral biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk, and ankle jerk.  Bilateral plantar flexion was also normal.  

Range of motion testing revealed active cervical spine motion with flexion, left lateral flexion and right lateral flexion from zero to 25 degrees.  Extension was from zero to five degrees, left lateral rotation was from zero to 50 degrees, and right lateral rotation was from zero to 40 degrees.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion, with pain being the most important factor noted.  Range of motion of the cervical spine after repetitive motion was flexion from zero to 20 degrees, extension to zero degrees, and bilateral lateral flexion from zero to 20 degrees.  

Range of motion testing revealed active thoracolumbar spine motion with flexion from zero to 40 degrees, extension from zero to 10 degrees, left lateral flexion from zero to 30 degrees, right lateral flexion from zero to 35 degrees, and bilateral lateral rotation from zero to 45 degrees.  There was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion, with pain being the most important factor noted.  Range of motion of the thoracolumbar spine after repetitive motion was flexion from zero to 30 degrees, left lateral flexion from zero to 25 degrees, and right lateral flexion from zero to 30 degrees.  The examiner noted that Lasegue's sign was positive on both sides.  

A January 2009 x-ray of the cervical spine was normal.  The February 2008 MRI of the lumbar spine was included.  The examiner noted that L1 vertebral body was fractured with 50 percent loss of height.  There were also incapacitating episodes due to IDS.  The examiner diagnosed cervical IDS and indicated that there were significant effects on the Veteran's usual occupation in the form of increased absenteeism due to pain.  There were also effects on usual daily activities.  It prevented chores, exercise and recreation.  There were severe effects on shopping, traveling, bathing and dressing, moderate effects on grooming, and mild effects on feeding.  The examiner also diagnosed lumbar IDS with fracture and indicated that there were significant effects on the Veteran's usual occupation in the form of being assigned different duties due to problems with lifting and carrying, weakness or fatigue, decreased strength, and lower extremity pain.  There were also effects on usual daily activities.  It prevented chores, exercise and recreation.  There were severe effects on shopping, traveling, bathing and dressing, and moderate effects on feeding, toileting and grooming.  

A July 2009 physical therapy initial evaluation note reveals that the Veteran was seen with complaint of neck pain.  A June 2009 MRI of the cervical spine was included in the note.  It contained an impression of degenerative changes with disc disease at several levels.  The worst level of disease was C5-C6 where there was only mild spinal stenosis identified.  There was no significant neural foraminal narrowing appreciated.  The Veteran's subjective complaint was of "major neck problems."  He complained of tension, major pain causing headaches, migraines and vision loss.  The Veteran reported taking medication to attend therapy.  In pertinent part, forward head posture and habituated tension in the neck toward forward head were noted.  It was also noted that the Veteran initiated rotations with jutting chin forward and exacerbating forward head.  Rotation was symmetrical at 50 degrees though the Veteran reported pain.  Lateral flexions were to 45 degrees with pain and there was tenderness to palpation primarily in the suboccipitals.  The physical therapist noted that the Veteran self-limits neck motion and used excess tension in accomplishing simple range of motion.  The assessment was chronic neck pain with tension and stress positioning.  It was noted that the Veteran did not follow through with prior therapy either in attendance or in carryover of home program and that his complaints were at least partially due to postural stress or habituated tension patterns.  

X-ray of the cervical spine dated in April 2010 contains an impression of degenerative arthritic changes C7-T1.  X-ray of the lumbosacral spine dated in April 2010 contains an impression of partial compression fracture L1, presumably old.  

A June 2010 polytrauma/TBI clinic consult note contains complaint of unchanged chronic low back pain.  The Veteran reported an increase in "sciatic" and neck pain and pain in left buttocks radiating to lateral thigh and knee.  Gait was reported as abnormal and the use of a single point cane was noted.  Physical examination of gait and station revealed that the Veteran was able to heel/toe walk, but with pain in the right ankle.  He was able to tandem walk without difficulty and to stand on one leg bilaterally.  Motor strength was 5/5 in the bilateral lower extremity.  Left wrist flexion was 5-, left wrist extension was 4+, bilateral deltoid was 4/5, and there was pain with left hip flexion.  Sensory examination revealed light touch was intact in the bilateral upper and lower limbs.  Reflexes were 2+ in the biceps and patella.  Romberg test was negative.  Musculoskeletal examination revealed cervical range of motion with pain was within full limits.  There was tenderness in the cervical paraspinals.  Lumbar range of motion was limited with pain noted on the left and tenderness at the top of iliac crest.  A June 2010 addendum made the following corrections: pain in the left ankle noted with heel/toe walking; sensation in the bilateral lower extremity was not tested.  

A June 2010 physical therapy consult note reveals that the Veteran was seen for 30 minutes due to neck and lumbar pain.  He described chronic neck pain and low back pain; "sciatic pain" in the left buttock to the "seam of my pants" down to his left lower extremity knee, which felt like a "knife" pain.  He also described a burning pain in the left lateral and toward the anterior thigh area.  It was noted that the Veteran had had physical therapy in the past, where he was given exercises, but that he had not done exercises in a few months; mainly stretches.  The Veteran reported doing a lot of computer work and having some left shoulder pain lately.  He indicated his wife does traction on his neck which helps to relieve neck pain.  There was objective evidence of ambulation with single point cane.  The Veteran modified independently.  Active standing flexion was severely limited (approximately 20 degrees).  Sitting posture revealed a posterior pelvic tilt and forward head.  The Veteran was able to sit upright in good posture when asked, although he still had a mild forward head posture.  He was asked to demonstrate the exercises he does at home for his back and demonstrated a piriformis muscle stretch in partial hooklying, with mild rotation of the lumbar spine.  The Veteran stated the exercise was fine on his right lower extremity, but was painful in the left buttock muscle when performed on his left lower extremity.

An August 2010 internal medicine attending note reveals that the Veteran had continued chronic neck and back pain, along with tension headaches and shoulder aches.  It was noted that he was taking two to three Vicodin regularly, occasionally more for grade two pain, and was also taking Diclofenac on a regular basis.  Physical examination revealed supple neck and mild lumbar paraspinal stiffness.  The assessment included chronic low back pain and cervicalgia.  

A June 2010 internal medicine attending note reveals the Veteran was seen for follow up after not being seen for two years.  He stated he recently retired and had been feeling better overall, but still had neck and back aches which bothered him from time to time.  The Veteran had been using Vicodin sparingly, but was interested in using ibuprofen and muscle relaxants to see if he could go without narcotics.  There were no specific findings related to the neck or back.  

The Veteran underwent back and neck Disability Benefit Questionnaires (DBQs) in January 2013, pursuant to the Board's January 2013 remand.  An in-person examination was conducted and the Veteran's claims folder was reviewed.

During the back DBQ, the Veteran was diagnosed with arthritis and fracture of the L1 vertebrae.  At the time of the examination, the Veteran indicated that back pain was worse when working, but that he was able to lie down and relax since retiring.  Standing for more than 10 minutes caused him sciatica on the left side mainly in the buttock and extending to the knee.  Sometimes the pain was referred down to his foot on the lateral aspect.  The Veteran also reported pain in relation to his thoracolumbar spine on the left side mainly.  His gait was affected and he had poor balance and used a cane 99 percent of the time.  His pain was worse when he was driving or performing any activity.  The Veteran denied any bowel or bladder problems associated with his spine.  The Veteran reported flare ups that impacted the function of his thoracolumbar spine, which he treated with massage and lying down.  

Range of motion testing revealed forward flexion to 60 degrees, with objective evidence of painful motion beginning at 60 degrees; extension to 20 degrees, with objective evidence of painful motion beginning at 20 degrees; and bilateral lateral flexion and bilateral lateral rotation to 30 degrees or greater, with objective evidence of painful motion beginning at 30 degrees or greater.  The Veteran was able to perform repetitive use testing with three repetitions.  Post-test range of motion revealed flexion to 60 degrees, extension to 20 degrees, and bilateral lateral flexion and bilateral lateral rotation to 30 degrees or greater.  There was no additional limitation in range of motion or functional loss and/or functional impairment of the thoracolumbar spine following repetitive use testing.  The thoracolumbar region T12-L1 area showed some tenderness in the paralumbar and parathoracic area; otherwise the spine was fairly erect.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing revealed normal strength with bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  There was no muscle atrophy.  Reflex examination revealed normal deep tendon reflexes in the bilateral knees and ankles.  Sensory examination revealed normal light touch sensation in the bilateral upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  Straight leg raising test was negative on the right and positive on the left.  Radicular pain or other signs/symptoms due to radiculopathy were noted in the form of mild, intermittent pain and mild paresthesias and/or dysesthesias in both lower extremities.  Both sciatic nerves were involved.  There were no other neurological abnormalities.  

There was no IDS of the thoracolumbar spine.  The Veteran used a cane constantly for back pain.  Imaging studies documented arthritis.  The examiner indicated that x-rays showed a compression wedge fracture, which is old, of the L1 vertebra, and degenerative disease at the T12-L1 vertebra and disc and some minor changes in the lumbar spine.  MRI showed no central canal stenosis or foraminal stenosis.  The examiner indicated that the Veteran's thoracolumbar condition impacted his ability to work.  Daily pain and flare ups were noted, which mainly occurred when standing and sitting and driving and walking.  To treat the flare ups he massages the back and lies down now that he is no longer working.  He has not had any strict bed rest in the past year, but stated that since he has not been working, he is able to stay in bed as needed.  The examiner also noted that the Veteran's medications help, but the physical therapy did not.  In addition, the examiner noted that at present, the Veteran experiences some cramping, especially when he is standing or walking and doing any sport movement like swimming.  He needs assistance with getting up in the morning on occasion.  He does not use crutches, corrective shoes, orthotics, a wheelchair, a brace, or any other assistive device.  

During the neck DBQ, the Veteran was diagnosed with degenerative disease of the cervical spine.  He reported that driving affects his neck pain considerably and his neck becomes stiff particularly when he rotates it or looks upwards and just extends his neck.  On many occasions his pain is referred to his left arm where he experiences a burning sensation.  The pain in his neck is usually a level nine on a scale of ten.  Occasionally it can be a level ten if he does activities such as prolonged driving (as he did the day of the examination).  It is also worse when he works on computers or does a lot of reading.  The Veteran reported that he was able to shower and use the toilet without assistance but that shopping was difficult and that vacuuming and lifting hurt his neck.  He indicated that flare ups impacted the function of his neck.  

Range of motion testing revealed flexion to 20 degrees, with objective evidence of painful motion beginning at 20 degrees; extension to 25 degrees, with objective evidence of painful motion beginning at 25 degrees; right lateral flexion to 25 degrees, without objective evidence of painful motion; left lateral flexion to 25 degrees, with objective evidence of painful motion beginning at 25 degrees; and bilateral lateral rotation to 35 degrees, with objective evidence of painful motion beginning at 35 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  Post-test range of motion revealed flexion to 20 degrees, extension and bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 35 degrees.  There was no additional limitation in range of motion or functional loss and/or functional impairment of the cervical spine following repetitive use testing.  There was also no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine or guarding or muscle spasm of the cervical spine.  Muscle strength testing revealed normal strength with bilateral elbow flexion and extension, wrist flexion and extension, and finger flexion and abduction.  There was no muscle atrophy.  Reflex examination revealed normal deep tendon reflexes in the bilateral biceps, triceps and brachioradialis.  Sensory examination revealed normal light touch sensation in the bilateral shoulder area, inner/outer forearm, and hand/fingers.  Radicular pain or other signs/symptoms due to radiculopathy were noted in the form of mild, intermittent pain and mild paresthesias and/or dysesthesias in both upper extremities.  The nerve roots involved were not indicated.  There were no other neurological abnormalities.  There was no IDS of the cervical spine and the Veteran did not use any assistive device.  Imaging studies documented arthritis, but no vertebral fracture.  The examiner indicated that the Veteran's cervical spine condition did not impact his ability to work.  

The preponderance of the evidence of record is against a finding that the Veteran is entitled to a rating in excess of 20 percent for his cervical spine disability.  The Board acknowledges the Veteran's subjective complaints related to his neck, to include daily, constant, severe pain, the need for medication, and his inability to perform certain daily routines, and finds his assertions both competent and credible.  In order to merit the assignment of the next highest (30 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine, however, forward flexion of the cervical spine must be limited to 15 degrees or less, or there must be evidence of favorable ankylosis of the entire cervical spine.  The Veteran's cervical spine does not have ankylosis.  See VA treatment records; VA imaging reports; VA examination reports.  Moreover, at worst, his cervical spine flexion has been limited to 20 degrees, which is five degrees more than the minimum needed to support a 30 percent rating.  See January 2013 neck DBQ; see also VA treatment records; VA examination reports.  For these reasons, a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

Nor is a rating in excess of 20 percent warranted for the Veteran's cervical spine disability under the Formula for Rating IDS Based on Incapacitating Episodes.  This is so first because the Veteran does not have IDS of the cervical spine and, second, because even assuming he did, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board acknowledges the Veteran's assertions of flare ups of neck pain and problems that impact the function of his neck, as well as his contention that he lost time from work as a result of his neck disability.  The Board also acknowledges that the January 2009 VA examiner noted there were incapacitating episodes due to IDS of the cervical spine.  The Veteran does not contend, however, nor does the evidence show, that any such flare up or time lost from work required bed rest prescribed by a physician and treatment by a physician, which is the definition employed for an "incapacitating episode."  See VA treatment records; VA examination reports.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected neck disability.  The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain during range of motion testing at the time of the May 2008, January 2009, and January 2013 VA examinations.  More specifically, during the May 2008 VA examination, the examiner noted facial grimacing and stated pain on examination, and the January 2009 and January 2013 VA examiners documented objective evidence of painful motion during active range of motion testing.  Moreover, the January 2009 VA examiner noted additional limitation after three repetitions of range of motion, specifically a five degree loss of flexion, with pain being the most important factor noted.  

The Board acknowledges this finding, as well as the Veteran's reported difficulties with activities of daily living and at his prior job.  Even if range of motion was limited by pain beyond that shown during the May 2008 and January 2013 examinations, and taking into consideration the documented limitation of motion as a result of pain at the time of the January 2009 VA examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of decreased range of motion with repetitive range of motion testing of the cervical spine during the May 2008 and January 2013 VA examinations and even taking into account the objective findings of pain that limited motion during range of motion testing at the January 2009 VA examination, the Veteran was still able to forward flex his cervical spine to 20 degrees, which is five degrees shy of the amount needed to support a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the May 2008 VA examiner noted the absence of weakness, fatigability and incoordination and the January 2013 VA examiner noted the absence of functional loss and/or functional impairment of the cervical spine.  In light of the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected neck disability is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca, 8 Vet. App. at 204-06.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the cervical spine disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the cervical spine disability.

The preponderance of the evidence of record is also against a finding that the Veteran is entitled to a rating in excess of 30 percent for his lumbar spine disability prior to January 20, 2009.  The Board acknowledges the Veteran's subjective complaints related to his back, to include pain, loss of mobility and flexibility, the need for daily pain medication, and his inability to perform certain daily routines, and finds his assertions both competent and credible.  In order to merit the assignment of the next highest (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine, however, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be evidence of favorable ankylosis of the entire thoracolumbar spine.  Prior to January 20, 2009, there is no indication that the Veteran's thoracolumbar spine was ankylosed.  See VA treatment records; VA imaging reports; May 2008 VA examination report.  Moreover, at worst, his thoracolumbar spine flexion was limited to 70 degrees, which is 40 degrees more than the minimum needed to support a 40 percent rating.  See May 2008 VA examination report; see also VA treatment records.  For these reasons, a rating in excess of 30 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted prior to January 20, 2009.  

Nor is a rating in excess of 30 percent warranted prior to January 20, 2009, for the Veteran's lumbar spine disability under the Formula for Rating IDS Based on Incapacitating Episodes.  This is so first because the Veteran was not noted to have IDS of the lumbar spine prior to January 20, 2009, and, second, because even assuming he did, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board acknowledges the time lost from work as reported by the Veteran's employer, C.R.T., prior to January 20, 2009.  The Veteran does not contend, however, nor does the evidence show, that any time lost from work as a result of his lumbar spine disability required bed rest prescribed by a physician and treatment by a physician.  See VA treatment records; VA examination reports.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected lumbar spine disability prior to January 20, 2009.  The Board acknowledges the subjective complaints of pain and the Veteran's reported difficulties with activities of daily living as a result of his lumbar spine disability prior to January 20, 2009.  It also acknowledges the objective evidence of facial grimacing, guarding and pain at the time of the May 2008 VA examination.  Even if range of motion was limited by pain beyond that shown during the May 2008 examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 36-38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of change in the range of motion or of an increase in the level of pain after repetitive motion testing in May 2008.  Moreover, the Veteran was still able to forward flex his lumbar spine to 70 degrees, which is 40 degrees more than the amount needed to support a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the May 2008 VA examiner noted the absence of weakness, fatigability and incoordination.  In light of the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected lumbar spine disability is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca, 8 Vet. App. at 204-06.  

The preponderance of the evidence of record is also against a finding that the Veteran is entitled to a rating in excess of 40 percent for his lumbar spine disability as of January 20, 2009.  The Board acknowledges the Veteran's continued subjective complaints related to his back, to include pain, loss of mobility and flexibility, the need for daily pain medication, and his inability to perform certain daily routines.  These assertions remain both competent and credible.  In order to merit the assignment of the next highest (50 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine, however, there must be unfavorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges that the January 2009 VA examiner reported ankylosis in the thoracolumbar spine.  The examiner made clear, however, that the position of the thoracolumbar spine was neutral and according to 38 C.F.R. § 4.71a, Note (5), fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  As such, there is no evidence to suggest unfavorable ankylosis of the entire thoracolumbar spine.  See also VA treatment records; January 2013 back DBQ.  For these reasons, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

Nor is a rating in excess of 40 percent warranted as of January 20, 2009, for the Veteran's lumbar spine disability under the Formula for Rating IDS Based on Incapacitating Episodes.  This is so because although the January 20, 2009, VA examiner reported IDS of the lumbar spine, the January 2013 VA examiner did not.  Even assuming the Veteran has lumbar spine IDS, however, there is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Board acknowledges the time lost from work as reported by the Veteran's employer, C.R.T., after January 20, 2009.  The Board also acknowledges that the January 2009 VA examiner reported that lumbar IDS caused significant effects on the Veteran's usual occupation and usual daily activities, and that the January 2013 VA examiner indicated the Veteran's lumbar spine disability impacted his ability to work, which was based on the Veteran's report of daily pain and flare ups.  At the time of the January 2013 VA examination, the Veteran denied any strict bed rest in the past year, but stated that since he has not been working, he is able to stay in bed as needed.  Since January 20, 2009, however, he has not contended, nor has the evidence shown, that his lumbar spine disability required bed rest prescribed by a physician and treatment by a physician, which, as noted above, is the definition employed for an "incapacitating episode."  See VA treatment records; VA examination reports.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected lumbar spine disability as of January 20, 2009.  The Board acknowledges the continued subjective complaints of lumbar spine pain as of January 20, 2009, and the objective evidence of painful motion at the time of the January 2009 and January 2013 VA examinations.  Moreover, the January 2009 VA examiner noted additional limitation after three repetitions of range of motion, specifically a 10 degree loss of flexion, with pain being the most important factor noted.  

The Board acknowledges this finding, as well as the Veteran's continued reported difficulties with activities of daily living.  Even if lumbar spine range of motion was limited by pain beyond that shown during the January 2013 examination, and taking into consideration the documented limitation of motion as a result of pain at the time of the January 2009 VA examination, it remains that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss, and that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 36-38, 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of decreased range of motion with repetitive range of motion testing of the lumbar spine during the January 2013 VA examinations and even taking into account the objective findings of pain that limited motion during range of motion testing at the January 2009 VA examination, the Veteran was still able to forward flex his lumbar spine to 30 degrees, which only supports the assignment of the currently-assigned 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the January 2013 VA examiner noted the absence of functional loss and/or functional impairment of the lumbar spine.  In light of the foregoing, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability is not warranted as of January 20, 2009, based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca, 8 Vet. App. at 204-06.  

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for ratings in excess of 30 and 40 percent for the lumbar spine disability.

Associated Abnormalities 

The Board has also considered whether the Veteran's service-connected cervical and lumbar spine disabilities manifest any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The August 2008 rating decision from which this appeal stems assigned a separate 10 percent rating for lateral femoral cutaneous neuropathy by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8526, effective April 28, 2008.  Although the Veteran filed a notice of disagreement on this issue and the RO issued a statement of the case, the Veteran did not perfect an appeal.  Service connection has also been established for radiculopathy of the right and left upper extremities with separate 10 percent evaluations pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, and for radiculopathy of the right and left lower extremities with separate 10 percent evaluations pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, all effective January 16, 2013.  See May 2013 rating decision.  

The Board must determine whether the separate ratings established in the May 2013 rating decision are warranted prior to January 16, 2013, and whether there are any other objective neurologic abnormalities associated with either the cervical or lumbar spine disabilities that warrant a separate rating.  

The Veteran has consistently denied any bowel or bladder impairment.  The Board acknowledges that a March 2008 primary care telephone encounter note contains an assessment of low back pain with left sided lumbar radiculopathy and that during the May 2008 VA examination, the Veteran described his lumbar pain as burning and radiating down into either thigh daily without rhyme or reason for one leg over the other.  The March 2008 finding is not supported by diagnostic testing of record, as the EMG ordered during the May 2008 VA examination showed no electrodiagnostic evidence of a right or left L2-S1 radiculopathy and the clinical comments indicated that the Veteran's neurological examination was consistent with lateral femoral cutaneous neuropathy (meralgia paresthetica).  

The Board also acknowledges the Veteran's complaints throughout the appeal period of radiating pain from his lumbar spine into his left leg, which was described as burning and shocking during the January 2009 VA examination.  See also June 2010 polytrauma/TBI clinic consult note (pain in left buttocks radiating to lateral thigh and knee); June 2010 physical therapy consult note ("sciatic pain" in the left buttock to the "seam of my pants" down to his left lower extremity knee, which felt like a "knife" pain).  The Board also acknowledges the Veteran's complaints of pain radiating from his neck into his shoulders.  See June 2010 physical therapy consult note (some left shoulder pain lately); August 2010 internal medicine attending note (shoulder aches).  The preponderance of the evidence, however, does not support a finding that the Veteran had radiculopathy or any other neurological abnormality other than lateral femoral cutaneous neuropathy (meralgia paresthetica) in any extremity prior to the January 2013 back and neck DBQs, when radicular pain or other signs/symptoms due to radiculopathy were noted in the form of mild, intermittent pain and mild paresthesias and/or dysesthesias in both lower and upper extremities.  There were no other neurological abnormalities noted.  

In addition, prior to January 16, 2013, sensory examination revealed normal vibration, pinprick, light touch, and position sense in the upper and lower extremities and reflex examination revealed normal bilateral biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk, ankle jerk and plantar flexion.  See January 2009 VA examination; see also June 2010 polytrauma/TBI clinic consult note (sensory examination revealed light touch was intact in the bilateral upper and lower limbs; reflexes were 2+ in the biceps and patella).  Lastly, there is no objective evidence, such as the EMG of the upper and lower extremities, showing neurological impairment affecting the extremities prior to January 16, 2013.  In the absence of any objective medical evidence or a diagnosis related to neurological abnormality associated with either the Veteran's service-connected cervical or lumbar spine disabilities other than the service-connected lateral femoral cutaneous neuropathy and service-connected radiculopathy of the bilateral upper and lower extremity, the evidence of record does not support the assignment of another separate rating.

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, as discussed above, the record shows that the manifestations of the cervical and lumbar spine disabilities at issue are consistent with those contemplated by the applicable schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 


Other Considerations
Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has reported problems at his job as a result of his cervical and lumbar spine disabilities.  The Board also acknowledges that the Veteran reported being retired at the time of the January 2013 VA examinations.  He has not indicated, however, that he is not employed as a result of his cervical or lumbar spine disability.  In the absence of such a history, or other competent evidence suggestive of unemployability due to either the cervical or lumbar spine disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for a cervical spine disability is denied.  

A rating in excess of 30 percent for a lumbar spine disability is denied prior to January 20, 2009.  

A rating in excess of 40 percent for a lumbar spine disability is denied as of January 20, 2009.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


